Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 1 of 59
                                                  Civil Action No. 1:21-cv-00180




          EXHIBIT A
         Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 2 of 59




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

ELIZABETH COX,                                  §
     Plaintiff,                                 §
                                                §
VS.                                             §    Civil Action No. 1:21-cv-00180
                                                §
LOUIS GARASSINO and                             §
CENTRAL HAULING COMPANY,                        §
     Defendants.                                §

                           INDEX OF MATTERS BEING FILED

TO THE CLERK OF THE WESTERN DISTRICT COURT OF TEXAS, AUSTIN DIVISION

       NOW COMES Defendant CENTRAL HAULING COMPANY and attaches this Index of

Matters Being Filed to its Notice of Removal:

       1. Case Details for Cause No. 20-2029-C368;

       2. Plaintiff’s Original Petition;

       3. Request for Issuance of Citation on Defendant CENTRAL HAULING COMPANY;

       4. Affidavit of Service on CENTRAL HAULING COMPANY;

       5. Citation, Petition, and Requests for Disclosure, Requests for Admission,
          Interrogatories, and Requests for Production Served on Defendant CENTRAL
          HAULING COMPANY; and

       6. Defendant CENTRAL HAULING COMPANY’S Original Answer and Requests for
          Disclosure.
           Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 3 of 59




                                                  Respectfully submitted,

                                                  CASTAGNA SCOTT, L.L.P.
                                                  1120 S. Capital of Texas Highway
                                                  Building 2, Suite 270
                                                  Austin, Texas 78746
                                                  512/329-3290
                                                  888/255-0132 (fax)

                                                 By: /s/ Lynn S. Castagna
                                                     Lynn S. Castagna
                                                     State Bar No. 03980520
                                                     Lynn@texasdefense.com
                                                     Steven B. Loomis
                                                     State Bar No. 00793177
                                                     Loomis@texasdefense.com

                                                  ATTORNEYS FOR DEFENDANT
                                                  CENTRAL HAULING COMPANY

                                  CERTIFICATE OF SERVICE

        I hereby certify that the foregoing has been electronically filed with the Clerk of the
Court using the CM/EMF system which will send notification of such filing and has been sent to
the following:

          Zachary J. Tritico
          Post Office Box 1153
          Bryan, Texas 77806
          (979) 846-8686 (tel.)
          (979) 764-8002 (fax)
          ztritico@danielstarklaw.com

          Attorney for Plaintiff Elizabeth Cox

in accordance with the Federal Rules of Civil Procedure, on February 24, 2021.


                                                     /s/ Lynn S. Castagna
                                                     Lynn S. Castagna




Index of Matters Being Filed                                                         Page 2 of 2
2/23/2021                 Case 1:21-cv-00180-LY           Document 1-1 Filed 02/24/21 Page 4 of 59
                                         https://judicialrecords.wilco.org/PublicAccess/CaseDetail.aspx?CaseID=2133026

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                        Location : All Courts Help

                                                                  REGISTER OF ACTIONS
                                                                     CASE NO. 20-2029-C368

 Elizabeth Cox vs. Louis Garassino and Central Hauling Company                   §                         Case Type: Damage - Motor Vehicle
                                                                                 §                         Date Filed: 12/29/2020
                                                                                 §                          Location:
                                                                                 §
                                                                                 §


                                                                          PARTY INFORMATION

                                                                                                                           Lead Attorneys
 Defendant       Central Hauling Company                                                                                   Lynn S Castagna
                                                                                                                            Retained
                                                                                                                           512-329-1004(W)


 Defendant       Garassino, Louis


 Plaintiff       Cox, Elizabeth                                                                                            Zachary Tritico
                                                                                                                            Retained
                                                                                                                           979-846-8686(W)


                                                                    EVENTS & ORDERS OF THE COURT

             OTHER EVENTS AND HEARINGS
 12/29/2020 Original Petition (OCA)
 01/11/2021 Request for Issuance
 01/12/2021 Citation
               Garassino, Louis                                     Unserved
               Central Hauling Company                              Served                    01/26/2021
                                                                    Returned                  02/04/2021
 02/04/2021 Return of Service
 02/22/2021 Original Answer




https://judicialrecords.wilco.org/PublicAccess/CaseDetail.aspx?CaseID=2133026                                                                            1/1
          Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page    5 of 59 4:08 PM
                                                             Filed: 12/29/2020
                                                                                 Lisa David, District Clerk
                                                                                 Williamson County, Texas
                                                                                 Michele Rodriguez


                                             20-2029-C368
                                  CAUSE NO. ____________________

ELIZABETH COX,                                      §               IN THE DISTRICT COURT OF
Plaintiff                                           §
                                                    §
v.                                                  §
                                                    §            WILLIAMSON COUNTY, TEXAS
LOUIS GARASSINO and CENTRAL                         §   Williamson County - 368th Judicial District Court
HAULING COMPANY,                                    §
Defendants                                          §       _______________ JUDICIAL DISTRICT


                             PLAINTIFF’S ORIGINAL PETITION

     TO THIS HONORABLE COURT:

            COMES NOW Elizabeth Cox, Plaintiff, complaining of Louis Garassino and

     Central Hauling Company, Defendants, and would respectfully show:

                         1. Discovery Control Plan and Rule 47 Statement

            1.1     Plaintiff requests that the Court conduct discovery in this matter under

     Level 3 of the Discovery Control Plan pursuant to Rule 190 of the Texas Rules of Civil

     Procedure.

            1.2     Plaintiff’s     Request   for   Disclosure,      Request     for    Admissions,

     Interrogatories, and Request for Production propounded to Defendants are attached to

     Plaintiff’s Original Petition and are being served contemporaneously upon said

     defendants pursuant to Rules 194, 196, 197, and 198 of the Texas Rules of Civil

     Procedure.

            1.3     Despite the many objections lodged by both the defense bar and the

     plaintiff bar, the rules now provide that a plaintiff must state how much money a plaintiff

     is seeking in a given suit. Plaintiff would also remind the jury that it is their duty to

     determine damages. Therefore, for procedural purposes only, due to the new rules put in


                                               Page - 1 -


                                                                            Envelope# 49285536
     Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 6 of 59




place in 2013 and Rule 47 of the Texas Rules of Civil Procedure, Plaintiff would note

that Plaintiff seeks monetary relief over $200,000, but less than $1,000,000.

                                          2. Parties

       2.1      Plaintiff is a resident of Williamson County, Texas.

       2.2      In accordance with Section 30.015 of the Texas Civil Practice and

Remedies Code, Plaintiff discloses that Plaintiff’s address is 675 County Road 150, Apt

A, Georgetown, Texas 78626.

       2.3      In accordance with Section 30.014 of the Texas Civil Practice and

Remedies Code, Plaintiff discloses that the last three (3) numbers of Plaintiff’s driver’s

license number are 067 and that the last three (3) numbers of Plaintiff’s Social Security

number are 337.

       2.4      Defendant Louis Garassino is a resident of Stewart County, Tennessee.

       2.5      Defendant Louis Garassino may be served with process at 3216 Highway

79, Indian Mound, Tennessee 37079 (telephone: unknown), or wherever said defendant

may be found.

       2.6      Defendant Central Hauling Company is a foreign for-profit corporation

doing business in the State of Texas. Its principal place of business is in Pulaski County,

Arkansas.

       2.7      Defendant Central Hauling Company may be served with process via its

registered agent, Thomas W. Bartholomew, 12024 Interstate 30, Little Rock, Arkansas

72209 (telephone: unknown), or wherever said agent may be found.

                                       3. Jurisdiction

       3.1      Plaintiff’s damages are within the jurisdictional limits of this Court.


                                           Page - 2 -
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 7 of 59




        3.2     Defendant Louis Garassino was present in the State of Texas when his

conduct from which this cause of action arises occurred and while conducting the

business of Defendant Central Hauling Company; and therefore is subject to the

jurisdiction of this Court.

        3.3     Defendant Central Hauling Company does business in Texas and is

subject to the jurisdiction of this Court.

                                             4. Venue

        4.1     All or a substantial part of the events or omissions giving rise to Plaintiff’s

causes of action occurred in Williamson County, Texas.

        4.2     As set forth below, Plaintiff’s causes of action arise out of a vehicular

collision in Williamson County, Texas wherein the negligent conduct of Defendants in

Williamson County, Texas was a proximate cause of the collision and Plaintiff’s damages

resulting from the occurrence or injury in question.

        4.3     Venue is therefore proper in Williamson County, Texas pursuant to

Section 15.002(a)(1) of the Texas Civil Practice and Remedies Code.

                                       5. Facts of Case

        5.1     On or about July 13, 2020, at or near 5100 block of N IH 35, in

Georgetown, Williamson County, Texas, a vehicle operated by Defendant Louis

Garassino and owned by Defendant Central Hauling Company collided with a vehicle

operated by Plaintiff.

        5.2     At all times material to the events of this lawsuit Defendant Louis

Garassino controlled, utilized, maintained, and operated vehicles in conduct of Defendant

Central Hauling Company’s business. Defendant Louis Garassino was in the course and


                                             Page - 3 -
       Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 8 of 59




scope of his employment with Defendant Central Hauling Company when he was

involved in a collision with a vehicle being operated by Plaintiff. That collision and the

injuries sustained by Plaintiff as a result of that collision provide the basis of this lawsuit.

          5.3   Defendant Louis Garassino’s failure to use ordinary care in the operation

of Defendants’ vehicle was a proximate cause of this wreck and Plaintiff’s resulting

injury.

          5.4   Defendant Central Hauling Company’s failure to use ordinary care and

ensure Defendant Louis Garassino was a safe and competent driver was also a proximate

cause of this wreck and Plaintiff’s resulting injury.

                                     6. Causes of Action

          6.1   Plaintiff bases Plaintiff’s causes of action in part upon negligence or

negligence per se as these terms are defined under the common law and statutes of Texas

and the doctrines of respondeat superior and res ipsa loquitur are invoked where

applicable.

          6.2   Plaintiff would show that the conduct of Defendants, as set forth herein

and otherwise, constituted negligence by act or omission, each and all of which was a

proximate cause of the occurrence or injury in question and Plaintiff’s damages resulting

from the occurrence or injury in question.

          6.3   Defendant Central Hauling Company is vicariously liable for the actions

of Defendant Louis Garassino and for Plaintiff’s injuries and damages under the legal

theory of respondeat superior as that term is defined and understood pursuant to Texas

law.




                                            Page - 4 -
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 9 of 59




        6.4     All conditions precedent to the filing of this lawsuit and bringing said

causes of action have been performed or have occurred.

                                         7. Damages

        7.1     Plaintiff has suffered damages in the past as well as in the future.

        7.2     These damages, past and future, include those damages resulting to

Plaintiff, conditioned as Plaintiff was at the time of the occurrence in question, or which

resulted from the activation of any condition which may have existed at the time of the

occurrence in question.

        7.3     These damages, past and future, include physical pain, mental anguish,

loss of earnings or earning capacity, disfigurement, physical and mental impairment, and

reasonable expenses for necessary health care, including rehabilitative services and

devices, resulting from the injuries sustained in the occurrence in question.

        7.4     These damages include any subsequent aggravation of the injuries

sustained in the occurrence in question.

                                     8. Prayer for Relief

        8.1     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for judgment

against Defendants for all damages to which Plaintiff is entitled by law, prejudgment as

well as postjudgment interest, costs of court, and such other and further relief, general

and special, legal and equitable, to which Plaintiff is justly entitled.

                             9. Rule 193.7 Notice to Defendants

        9.1     TO DEFENDANTS: Plaintiff hereby notifies you, pursuant to Rule 193.7

of the Texas Rules of Civil Procedure, that Plaintiff currently intends to use all items

produced by you in this litigation at any pretrial proceeding or trial.


                                           Page - 5 -
     Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 10 of 59




                          10. Rule 609(f) Request to Defendants

       10.1    TO DEFENDANTS:           Pursuant to Rule 609(f) of the Texas Rules of

Evidence, Plaintiff hereby requests, in regard to any witnesses that shall be named by any

party as a person with knowledge of relevant facts, or as a testifying expert, that you give

Plaintiff sufficient advance written notice of your intent to use evidence of a conviction

of any such witness.


                                                      Respectfully submitted,
                                                      Daniel Stark, P.C.



                                              BY:________________________________
                                                    Zachary J. Tritico
                                                    State Bar No. 24101152
                                                    ztritico@danielstarklaw.com
                                                    Post Office Box 1153
                                                    Bryan, Texas 77806
                                                    (979) 846-8686 (tel.)
                                                    (979) 764-8002 (fax)
                                                    ATTORNEY FOR PLAINTIFF




                                         Page - 6 -
                                                                                Filed: 1/11/2021 3:07 PM
                                                                                Lisa David, District Clerk
              Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21                Page    11 of 59
                                                                                 Williamson County, Texas
                                                                                 Julie Borrero


                                                                                        Lisa David
                                                                                        DISTRICT CLERK
WT LLrervrsoN
   COUNTY
                                                                   P.O. Box 24, Georgetown, Texas 78627
                                                                           512.943.1212 Fax 512.943.1222




  Date requested: 01/11/2021                                Cause #    20-2029-C368

    Style of            ELIZABETH COX v. LOUIS GARASSINO and CENTRAL HAULING
     Case:              COMPANY

  Name of person requesting issuance:         Haley Taggart

  tssuance           !crmox Icnnrns                  Iwnrr
  requested:
                     l_l enrceer l__l aer.rcH wARMNT I I o,n"r,
  Document to include with issuance:       Plaintiff's Original Petition
  Agency to serve issuance: Please send citations to Daniel Stark


  Party to be served:     Louis Garassino
  1s Address line:         3216 Highway 79
  2nd   Address line:

  City, State, Zip         Indian Mound, Tennessee 37079

  Party to be served:      Central Hauling Company

  1d Address line:        via Registered Agent Thomas W. Bartholomew
  2nd   Address line:      12024 Interstate 30

  City, State, Zip         Little Rock, Arkansas 72209

  Party to be served:

  1s Address line:

  2nd   Address line:

  City, State, Zip


                                  Fees: $8.00 per issuance, plus copy fees.



                                                                              Envelope# 49590631
                     Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page
                                                                         Filed:12  of 59
                                                                               2/4/2021 6:49 AM
                                                                               Lisa David, District Clerk
                                                                               Williamson County, Texas
                                                                               Dolores Donaldson




Envelope# 50340283
Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 13 of 59
                           Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 14 of 59

                          CITATION       _ PERSONAL SERVICE- OUT OF STATE
                                 THE STATE OF TEXAS, COUNTY OF WILLIAMSON
                                               NO. 20-202 9-C368
                                          368th Judicial District Court
Style ofcase:           ELIZABETH COX VS. LOUIS GARASSINO AND CENTRAL HAULING COMPANY
                                         * RETURNIESEB\4CE (OUT OF STATE)
THE STATE OF                                                                                                                       COL,]NTY OF

 Before me, the undersigned authority, on this day personally appeared 4ko," ?,i,t)_,
who after being by me duly swom deposes and says that hc is above twenty-one years ofage, ofsound mind, and in no manner
interested in the within styled and numbered cause, and competent to make oath ofthe facts herein stated:

 CHECK APPROPR]ATE BOX(S) BELOW:
E     Came to hand on             the                   day    of                                           20_,        at        o'clock _.M., and executed in
                                                        C ounty, State              of                        by delivcring to said Defendant, to-wit
                                                                                                                            -at                  o'clock_M.,                                      20
                                         (nanuolsenice)                               ( ine      and     dateofseniLe)
      in person, a true copy of this citation, with a tIue and conect copy ofthe PLAINTIFF'S ORIGINAL PETITION attached thereto,
      having first endorsed on such copy of said citatiotr the date of delivery.
6     Citation was NOIJEfi /ED. Service was attempted on                                         20_. The diligence used to
      executc service by the officer or person authorized to cxccute this citation was

n     Citation was NOT D{ECLITED because
6     The information received as to the whereabouts of said defendant being


    COMPLETE THIS SECTION ONLY IF YOU ARI A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COTIRT.
                                   Ih   u.u   an.e eith   tule lt)7:   The     olli.et   or authori:.d ?erson nho senes. ot ottenpts to sett.. d titation shallsiA,, th. r.turh.


My name is                                                                                                               my datc   ofbinh   is                                          , and my address is
                                Pleose   print.        (First, Middle. Las|
                                                                                                                                                                                            (St'@t, Ci0, Zip)
I DECLARE T]NDER PENALTY OF PERJURY TIIAT THE FOREGOING IS TRIIE AND CORRTCT
Executed   in                                                       County, State           of                                on the                     day   of                                20



                                De c I o ra n t/Au t hon.ed Pro cess Se^   e   t                                                                  lD   4 & expiration   of.e ilcatiot

FEE FOR SERVICE OF                        CITATION:                 $

Beforeme,onthisdaypersonallyappearedwhobeingbymeduly
swom on his oath deposed and said that he is ofsound mind, and in no manner interested in the within styled and numbered cause, and
competent to make the oath offacts herein stated, and that he has read the foregoing Retum of Citation, and that every statement
contained therein is within his personal knowledge true and correct.

                                                                                                                            Sigheture of pelson \rho sened or attenpted to sefle citalion.

 Subscribed and swom to before me on                                                                           20_,            to certify which witness my hand and official seal


                                                                                                                           Signature o/ Notan Public or other authotized to toke aflidat'its



authorbed to ta*e alidavits.)


                         CITATION ISSUED BY LISA DAVID, DISTRICT CLERK, WILLIAMSON COI.JNTY, TEXAS,
                                      PO BOX 24, GEORGETOWN, TEXAS 78627 (512) 943-1212
                    Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 15 of 59


                                 CITATION - OUT OF STATE
                        THE STATE OF TEXAS, COUNTY OF WILLIAMSON
                                                   NO. 20-202 9-C368


         TO:   CENTR,A.L HAULING COII,IPANY
               BY SERVING ITS REGISTERED AGENT THOMAS W BARTHOLOMEW
               12024 NTERSTATE 30
               LITTLE ROCK AR 72209



DEFENDANT, GREETNG

YOU ARE HEREBY COMMANDED to appear before the Honorable Rick Kennon, ofthe 368th Judicial District Court of
Williamson County, Texas, at the Williamson County Justice Center located at 405 Martin Luther King, in the City of Georgetown,
Texas, by filing a written answer, at or before 10:00 a.m. on the Monday next following the expiration of twenty days after the date of
service ofthis citalion and PLAINTIFF'S ORIGINAL PETITION filed in said court on the 29th day ofDecember, 2020 , numbered
20-2029-C368 on the docket ofsaid court and styled:

ELIZABETH COX VS. LOUIS GARASSINO AND CENTRAI }IAULING COMPAI$Y

PLAINTIFF is represented by attomey Zachary Tritico,whose address      is:   Post Office Box   I153 Bryan TX 77806
The nature ofdemand is as follows, to wit:

That the Court grant reliefas requested in Petition.

as is   more fully shown by a true and correct copy ofthe PLAINTIFF'S ORIGINAL PETITION accompanying this citation, and made
a part   heleof.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court, on this the l2th day of Jaauary,2l2l.

ADDRESS OF LEAD ATTORNEY FOR PETITIONER
Zachary Tritico
                                                                              LisdAaei{ dstrict        C4
                                                                        PO Box 24, Georgetown, TX78627
Post Office Box I 153
                                                                               Williamson County, Texas
Bryan TX 77806
                                                                                     (5t2) 943-1212

                                                                     ey. Juli.e/tso{re.ro'
                                                                             Julie Borero, Deputy

YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY. IF YOU OR YOUR ATTORNEY DO NOT FILE A
WRITTEN ANSWER WITH THE CLERK WHO TSSUED THIS CITATION BY l0:00 A.M. ON THE MONDAY NEXT
FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SER\'ED THIS CITATION AND PETITION, A
DEFAULT JUDGMENT FOR THE RELIEF DEMANDED IN THE PETITION MAY BE TAKEN AGAINST YOU. IN
ADDITION TO FILING A WRITTEN ANSWER'i/ITH THE CLERK, YOU MAY BE REQUIRED TO MAKE INITIAI
DISCLOSURES TO THE OTHER PARTIES OF THIS SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO
LATER THAN 30 DAYS AITER YOU FILE YOUR ANSWER WITH THE CLERK. FIND OUT MORE AT
TEXASLAWHELP.ORG.
        Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page
                                                            Filed.16  of 59 4108 PM
                                                                   1212912020
                                                                                     Lisa David, District Clerk
                                                                                     Wlliamson County, Texas
                                                                                     Michele Rodriguez


                                                20-2029-C368
                                CAUSE NO.

ELIZABETH COX,                                       s                 IN THE DISTRICT COURT OF
Plaintiff                                            $
                                                     $
                                                     s
                                                     $              WILLIAMSON COUNTY, TEXAS
LOUIS GARASSINO and CENTRAL                          s     Williamson County - 368th Judicial District Court
HAULING COMPANY,                                     s
Defendants                                           $                            JUDICIAL DISTRICT


                               PLAINTIFF'S ORIGINAL PETITION

    TO THIS HONORABLE COURT:

             COMES NOW Elizabeth Cox, Plaintifl complaining                  of Louis Garassino and
    Central Hauling Company, Defendants, and would respectfully show:

                        l-Discovery Control Plan and Rule 47 Statement

             1.1   Plaintiff requests that the Court conduct discovery in this matter under

    Level 3 ofthe Discovery Control Plan pursuant to Rule 190 of the Texas Rules of Civil

    Procedure.

             1.2   Plaintiff   s   Request     for       Disclosure, Request        for      Admissions,

    Interrogatories, and Request for Production propounded to Defendants are attached to

    Plaintiffs Original Petition and are being served contemporaneously upon                             said

    defendants pursuant   to Rules 194, 196, 197, and 198 of the Texas Rules of Civil

    Procedure.

             1.3   Despite the many objections lodged by both the defense bar and the

    plaintiffbar, the rules now provide that   a   plaintiff must   state how much money a         plaintiff

    is seeking in a given suit. Plaintiff would also remind the jury that it is their duty to

    determine damages. Therefore, for procedural purposes only, due to the new rules put in



                                                Page-l-


                                                                                Envelope# 49285536
    Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 17 of 59




place in 2013 and Rule 47 of the Texas Rules of Civil Procedure, Plaintiff would note

that Plaintiff seeks monetary relief over $200,000, but less than        $   1,000,000.

                                                2. Parties

       2.1      Plaintiff is   a resident   of Williamson County, Texas.

       2.2 In accordance with Section 30.015 of the Texas Civil Practice and
Remedies Code, Plaintiff discloses that PlaintifPs address is 675 County Road 150, Apt

A, Georgetown, Texas 78626.

       2.3 In accordance with Section 30.014 of the Texas Civil Practice and
Remedies Code, Plaintiff discloses that the last three (3) numbers of Plaintiffs driver's

license number are 067 ald that the last three (3) numbers of PlaintifPs Social Security

number are 337.

       2.4      Defendant Louis Garassino is a resident of Stewart County, Tennessee.

       2.5      Defendant Louis Garassino may be served with process at 3216 Highway

79, Indian Mound, Tennessee 37079 (telephone: unknown), or wherever said defendant

may be found.

       2.6      Defendant Central Hauling Company is a foreign for-profit corporation

doing business in the State of Texas. Its principal place ofbusiness is in Pulaski County,

Arkansas.

       2.7      Defendant Central Hauling Company may be served with process via its

registered agent, Thomas W. Bartholomew, 12024 lnterstate 30, Little Rock, Arkansas

72209 (telephone: unknown), or wherever said agent may be found.

                                              3. Jurisdiction

       3.1      Plaintiff s damages     are   within the jurisdictional limits of this Court.



                                                 Page-2-
     Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 18 of 59




         3.2     Defendant Louis Garassino was present in the State of Texas when his

conduct from which this cause         of action    arises occurred and while conducting the

business   of   Defendant Central Hauling Company; and therefore                is   subject   to   the

jurisdiction of this Court.

         3.3     Defendant Central Hauling Company does business                in   Texas and is

subject to the jurisdiction   ofthis Court.

                                              4. Venue

         4.1     All or a substantial part ofthe   events or omissions giving rise to    Plaintiffs

causes   of action occurred in Williamson County, Texas.

         4.2     As set forth below, Plaintifls causes of action arise out of a vehicular

collision in Williamson County, Texas wherein the negligent conduct of Defendants in

Williamson County, Texas was a proximate cause olthe collision and Plaintiff s damages

resulting from the occurrence or injury in question.

         4.3     Venue   is therefore proper in Williamson County, Texas pursuant                    to

Section 15.002(a)( I ) ofthe Texas Civil Practice and Remedies Code.

                                         5. Facts of Case

         5.1     On or about July 13, 2020, at or near 5100 block of                  N IH 35, in
Georgetown, Williamson County, Texas,              a    vehicle operated   by   Defendant Louis

Garassino and owned by Defendant Central Hauling Company collided with a vehicle

operated by Plaintiff.

         5.2 At all times material to the events of this lawsuit Defendant Louis
Garassino controlled, utilized, maintained, and operated vehicles in conduct of Defendant

Central Hauling Company's business. Defendant Louis Garassino was in the course and



                                              Page-3-
       Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 19 of 59




scope     of his employment with     Defendant Central Hauling Company when he was

involved in a collision with a vehicle being operated by Plaintiff. That collision and the

injuries sustained by Plaintiff as a result of that collision provide the basis of this lawsuit.

          5.3   Defendant Louis Garassino's failure to use ordinary care in the operation

of Defendants' vehicle was a proximate cause of this wreck and Plaintifls resulting

injury.

          5.4   Defendant Central Hauling Company's failure to use ordinary care and

ensure Defendant Louis Garassino was a safe and competent driver was also a proximate

cause of this wreck and   Plaintiffs resulting injury.

                                     6. Causes of Action

          6.1   Plaintiff bases Plaintiffs causes of action in part upon negligence or

negligence per se as these terms are defined under the common law and statutes ofTexas

and the doctrin es   of   respondeal superior and res ipsa loquitur are invoked where

applicable.

          6.2   Plaintiff would show that the conduct of Defendants, as set forth herein

and otherwise, constituted negligence by act or omission, each and all of which was a

proximate cause of the occurrence or injury in question and Plaintiff s damages resulting

from the occurrence or injury in question.

          6.3   Defendant Central Hauling Company is vicariously liable for the actions

of Defendant Louis Garassino and for Plaintifl s injuries and damages under the legal

theory of respondeat superior as that term is defined and understood pursuant to Texas

law.




                                            Page-4-
    Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 20 of 59




         6.4 All conditions       precedent to the   filing of this lawsuit and bringing said

causes   ofaction have been performed or have occurred.

                                          7. Damages

         7.1      Plaintiff has suffered damages in the past as well       as    in the future.

         7.2      These damages, past and future, include those damages resulting to

Plaintiff, conditioned as Plaintiff was at the time of the occurrence in question, or which

resulted from the activation of any condition which may have existed at the time of the

occurence in question.

         7.3      These damages, past and future, include physical pain, mental anguish,

loss of earnings or eaming capacity, disfigurement, physical and mental impairment, and

reasonable expenses      for   necessary health care, including rehabilitative services and

devices, resulting from the injuries sustained in the occurrence in question.

         7.4      These damages include any subsequent aggravation                      of the injuries
sustained in the occurrence in question.

                                       8. Prayer for Relief

         8.1      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays forjudgment

against Defendants for all damages to which Plaintiff is entitled by law, prejudgment as

well as postjudgment interest, costs of court, and such other and further relief, general

and special, legal and equitable, to which   Plaintiff   is   justly entitled.

                               9. Rule 193.7 Notice to Defendants

         9.   I   TO DEFENDANTS: Plaintiff hereby notifies you, pursuant to Rule 193.7

of the Texas Rules of Civil Procedure, that Plaintiff currently intends to use all items

produced by you in this litigation at any pretrial proceeding or trial.



                                             Page-5-
     Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 21 of 59




                          10. Rule 609(0 Request to Defendants

       l0.l    TO DEFENDANTS: Pursuant to Rule 609(f) of the Texas Rules of

Evidence, Plaintiffhereby requests, in regard to any witnesses that shall be named by any

party as a person with knowledge of relevant facts, or as a testifuing expert, that you give

Plaintiff sufficient advance written notice of your intent to use evidence of a conviction

of any such witness.


                                                     Respectfully submitted,
                                                     Daniel Stark, P.C.




                                              BY:        \
                                                     Zachary J. Tritico
                                                     state Bar No. 24101152
                                                     ztritico@danielstarklaw. com
                                                     Post Office Box I153
                                                     Bryan, Texas 77806
                                                     (979) 846-8686 (tel.)
                                                     (979) 764-8002 (fax)
                                                     ATTORNEY FOR PLAINTIFF




                                          Page-6-
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 22 of 59




             WILLIAMSON COUNTY LOCAL RULES

C. PRE-TRIAL PROCEDURES

C-2 SCHEDULING. At the time of filing in each non-family civil case,
the Clerk will provide the plaintiff a copy of the following rules relating
to pre-trial scheduling to be served with the petition. They are as
follows:

   a) Any additional parties to be joined within 90 days from the date
      answered filed.

  b) Plaintiff   s expert witnesses to be designated   within 120 days from
     the date answer is filed. Defendant's expert witnesses shall be
     designated within 150 days from the date answer is filed.

   c) Discovery shall be completed within 180 days from the date
      answer is filed.

   d) Motions for summary judgment to be filed within 210 days from
      the date answer is filed.

   e) A settlement conference must be held with the two parties present
      within 250 days from the date of answer.

   f) A pre{rial  statement setting forth unresolved issues, proposed jury
      charges, and stipulations and all matters to be considered in Rule
      166 pre-trial conference shall be filed no later than 270 days from
      the date of answer. If the parties are unable to agree on a joint pre-
      trial statement then separate submission is required.

*NOTE A copy of this rule will be attached to citations issued by the
Clerk.
        Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 23 of 59




                                   CAUSE NO.20-2029-C368

ELIZABETH COX,                                    $               IN THE DISTRICT COURT OF
Plaintiff                                         $
                                                  $
                                                  s            WILLIAMSON COUNTY, TEXAS
                                                  S
LOUIS GARASSINO and CENTRAL                       s
HAULING COMPANY                                   s
Defendants                                        s                   368TH   JUDICIAL DISTRICT

                      PLAINTIFF'S REQUEST FOR AD!4ISSIQNS fQ
                      DEFENDANT CENTRAL TIAULING COMPANY

    TO:      Defendant CENTRAL HAULING COMPANY:

             Plaintiff hereby requests, pursuant to the provisions of Rule 198 of the Texas

    Rules of Civil Procedure, that you admit the truth of the following enumerated matters

    within fifty (50) days after service ofthese requests for admission in order to simplify the

    issues for consideration by the   Court. You are reminded that lack of information or

    knowledge is not a proper response unless you have made a reasonable inquiry.          If   you

    fail to admit the truth of any matter and Plaintiffs thereafter prove the truth of the matter,

    you are warned that you may be required to pay the reasonable expenses incurred in

    making that proof pursuant to Rule 215 of the Texas Rules of Civil Procedure.

                                                          Respectfully submitted,
                                                          Daniel Stark P.C.


                                                   BY       L
                                                          Zachary Tritico
                                                          State Bar No. 24101152
                                                          ztritico@danielstarklaw. com
                                                          Daniel Stark, P.C.
                                                          Post Office Box I 153
                                                          Bryan, TX 77806
                                                          Telephone: (979) 846-8686
                                                          Facsimile: (97 9) 7 64-8002
                                                          ATTORNEY FOR PLAINTIFF
     Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 24 of 59




                            REOUESTED ADMISSIONS

I      Do you admit or deny that on July 13, 202O, you owned the 2014 Intemational
       Pick-Up driven by Defendant Louis Garassino that was involved in the collision
       at issue?

RESPONSE:

2.     Do you admit or deny that Defendant Louis Garassino was acting in the course
       and scope of his employment with Defendant Louis Garassino at the time of the
       collision?

RESPONSE:

3      Do you admit or deny that on July 13, 2020 or'e or more 2014 Intemational Pick-
       Up's were regularly used rvithin the course ofyour business?

RESPONSE:

4      Do you admit or deny that Defendant Louis Garassino was an employee ol
       Defendant Central Hauling Company on July 13, 2020?

RESPONSE:

5      Do you admit or deny that Defendant Louis Garassino was a driver for Defendant
       Central Hauling Company on July 13,2020?

RESPONSE:

6      Do you admit or deny that on July 13, 2020, the 2014 Intemational Pick-Up was
       available for use by Defendant Louis Garassino?

RESPONSE:

7      Do you admit or deny that you gave Defendant Louis Garassino permission to
       drive the 20 14 Intemational Pick-Up on July 13, 2020?

RESPONSE:

8      Do you admit or deny that prior to the collision at issue, you had knowledge that
       Defendant Louis Garassino would be driving a vehicle owned by you on July 13,
       2020?

RESPONSE:
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 25 of 59




9       Do you admit or deny that you did not report the 2014 International Pick-Up
       missing or stolen?

RESPONSE:


10.    Do you admit or deny that on July 13, 2020, Defendant Louis Garassino operated
       a vehicle owned by you?


RESPONSE:


ll     Do you admit or deny that on and before the date of the collision, you failed to
       ensure that Defendant Louis Garassino was a safe and competent driver'l

RESPONSE:


12.    Do you admit or deny that, prior to June 23,2015, you knew Defendant Louis
       Garassino had a driving record that reflected past offense(s)?

RESPONSE:


t3.    Do you admit or deny that you or your liability insurance carrier received written
       notice of the claims made the basis of the above styled lawsuit on or about July
       t3,20202

RESPONSE:


t4.     Do you admit or deny that following the collision at issue, you investigated the
       damage and other potential issues with the 2014 International Pick-Up?

RESPONSE:


15.     Do you admit or deny that you placed the 2014 lntemational Pick-Up back in
        service after the collision at issue?

RESPONSE:


16.     Do you admit or deny that you made repairs or alterations to the            2014
        Intemational Pick-Up before placing same back in service?
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 26 of 59




RESPONSE:

t7     Do you admit or deny that you took pictures ofeither the interior or exterior ofthe
       2014 lntemational Pick-Up following the collision at issue?

RESPONSE



l8     Do you admit or deny that you conducted an investigation of the causes of the
       collision at issue?

RESPONSE:

l9     Do you admit or deny that you or someone on your behalf prepared a report
       detailing the causes of the collision at issue?

RESPONSE:


20.    Do you admit or deny that Defendant Louis Garassino was not disciplined or
       reprimanded as a result ofthe collision at issue?

RESPONSE:


2r.    Do you admit or deny that Defendant Louis Garassino's pay was not reduced as a
       result of the collision at issue?

RESPONSE



22.     Do you admit or deny Defendant Louis Garassino's pay is based, in part, on the
        mileage driven?

RESPONSE:



23.     Do you admit or deny that Defendant Louis Garassino was not given any warning,
        either verbal or written, as a result ofthe collision at issue?

RESPONSE:

        Do you admit or deny that Defendant Louis Garassino was not terminated as a
        result ofthe collision at issue?

RESPC)NSL,:
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 27 of 59




25.    Do you admit or deny that you did not conduct a background check before hiring
       Defendant Louis Garassino?

RESPONSE:


26.    Do you admit or deny that you did not check Defendant Louis Garassino's driving
       record before hiring him?

RESPONSE:


27.     Do you admit or deny that you did not check Defendant Louis Garassino's
       criminal background before hiring him?

RESPONSE:


28.    Do you admit or deny that Defendant Louis Garassino held a valid commercial
       driver's license at the time of the incident in question?

RESPONSE:



28.     Do you admit or deny that Plaintifls injuries are related to the wreck in question?

RESPONSE:

29      Do you admit or deny that you believe that Plaintiff was injured as a result of the
        motor vehicle collision which lorms the basis of this lawsuit?

RESPONSE:

30.     Do you admit or deny that you believe Plaintiff could have been injured as a
        result of the motor vehicle collision which forms the basis of this lawsuit?

RESPONSE:

31.     Do you admit or deny that you believe it was appropriate for Plaintiff to seek
        medical care as a result of the motor vehicle collision which forms the basis of
        this lawsuit?

RESPONSE:
         Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 28 of 59




32.        Do you admit or deny that any employees of Defendant Central Hauling
           Company gave a written or recorded statement relating to the collision at issue
           before the filing of this lawsuit?

RESPONSE

33.        Do you admit or deny that an incident or accident report, or similar document
           relatirg to the wreck in question, was prepared by you or on your behalf before
           the filing of this lawsuit?

RESPONSE:



34.        Do you admit or deny that you have a consulting expert whose mental
           impressions or opinions have been reviewed by a testifying expert?

RESPONSE:



35.        Do you admit or deny that your truck had no delects or mechanical problems that
           caused or contributed to the collision at issue?

RESPONSE


36.       Do you admit or deny that drivers must keep a lookout for other vehicles to keep
          people safe?

RESPONSE:



37   .     Do you admit or deny that there are rules that control the flow of traffic in the
           state of Texas?

RESPONSE:

38.        Do you admit or deny that the rules that control the flow of traffic in the state of
           Texas are meant to keep people safe?

RESPONSE

39.        Do you admit or deny that a driver is never allowed to needlessly endanger the
           community?

RESPONSE:
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 29 of 59




40      Do you admit or deny that a driver who causes a wreck is responsible for any
        resulting injuries?

RESPONSE:

41.     Do you admit or deny that Defendant Louis Garassino called his supervisor, boss,
        or another employee at Defendant Central Hauling Company from the scene of
        the collision?

RESPONSE:

42      Do you admit or deny that any company representativel came to the scene of the
        accident?

RESPONSE:

43      Do you admit or deny that a company representative2 removed items from the
        truck at the scene ofthe accident?

RESPONSE:

44      Do you admit or deny that a company representativel spoke with larv enforcement
        officers at the scene ofthe accident?

RESPONSE:


45      Do you admit or deny that a company representative4 spoke with Defendant Louis
        Garassino at the scene of the accident?

RESPONSE

46      Do you admit or deny that a company representative took pictures at the scene     of
        the collision?

RESPONSE:

47.     Do you admit or deny that Defendant Louis Garassino's truck contained a driver's
        logbook?

RESPONSE:



I "Representative" includes   employees,   supervisors,   owners,   or   investigators.
2 "Representative" includes   employees,   supervisors,   owners,   or   investigators.
3 "Representative" includes   employees,   supervisors,   owners,   or   investigators.
a "Representative" includes   employees,   supervisors,   owners,   or   investigators.
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 30 of 59




48      Do you admit or deny that under your company protocol, it is mandatory for all
        your drivers of commercial vehicles to maintain a driver's logbook?

RESPONSE:


49.     Do you admit or deny that Defendant Louis Garassino's truck contained          a
        inspection logbook?

RESPONSE:

50.     Do you admit or deny that under your company protocol, it is mandatory for all
        your drivers of commercial vehicles to maintain a driver's logbook?

RESPONSE:

51.     Do you admit or deny that Defendant Louis Garassino completed a pre{rip
        inspection before embarking on the July 13,2020, trip at issue?

RESPONSE:

52      Do you admit or deny that    it is part of your company protocol for   drivers to
        complete a pre-trip inspection before embarking on a trip?

RESPONSE:

53      Do you admit or deny that the vehicle in question carried a "blackbox" or any
        other mechanism to record driving and/collision records?

RESPONSE:

54      Do you admit or deny that you have downloaded any kind of trip data from the
        vehicle in question, including "blackbox" or GPS data, regarding the date of the
        incident in question?

RESPONSE

55.     Do you admit or deny that the vehicle driven by Defendant Louis Garrasino at the
        time of the incident in question was not in compliance with all applicable
        Department of Transportation requirements for commercial vehicles?

RESPONSE:

56.     Do you admit or deny that you were responsible for the maintenance ofthe 2014
        lntemational Pick-Up on the date of the incident in question?
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 31 of 59




RESPONSE:

57.     Do you admit or deny that you are an "employer" as defined by FMCSA section
        390.5?

RESPONSI]:

58      Do you admit or deny that you are a "motor carrier" as defined by FMCSA
        section 390.5?

RESPONSE:

59.     Do you admit or deny that, prior to the incident in question, you verified that
        Defendant Louis Garassino was at least 2l vears old'l

RESPONSE:

60      Do you admit or deny that, prior to the incident in question, you verified that
        Defendant Louis Garassino could read and speak the English language
        sufficiently to converse with the general public, to understand highway traffic
        signs and signals in the English language, and was able to respond to official
        inquiries and make entries on records and reports in English?

RESPONSE:

61.     Do you admit or deny that, prior to the incident in question, you ensured that
        Defendant Louis Garassino could, by reason of experience, training, or both,
        safely operate the type of commercial motor vehicle he was driving at the time of
        the wreck in question?

RESPONSE:

62.     Do you admit or deny that, prior to the incident in question, you ensured that
        Defendant Louis Garassino was physically qualified to drive a commercial motor
        vehicle in accordance with FMCSA?

RESPONSE

63.     Do you admit or deny that, prior to the incident in question, you verified that
        Defendant Louis Garassino had prepared and fumished you with a list of
        violations or the certificate as required by FMCSA section 391.27?

RESPONSE:
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 32 of 59




64      Do you admit or deny that, prior to the incident in question, you ensured that
        Defendant Louis Garassinio was not disqualified to drive a commercial motor
       vehicle under FMCSA section 391 .I 5?

RESPONSE:

65.    Do you admit or deny that, prior to the incident in question, you ensured that
       Defendant Louis Garassino had successfully completed a driver's road test or has
       been issued a certificate of driver's road test in accordance with FMCSA section
        391.3r?

RESPONSE:

66      Do you admit or deny that, prior to the incident in question, you ensured that
        Defendant Louis Garassino did not have any disqualifying offenses on his/her
        record as defined by FMCSA section 391 . l5(2XCXiv)?

RESPONSE:

67.     Do you admit or deny that you maintained a driver investigation file on Defendant
        Louis Garassino, as required by FMCSA section 391.21?

RESPONSE:

68.     Do you admit or deny that you maintained a driver investigation history file on
        Defendant Louis Garassino, as required by FMCSA sections 391.23 (d) and (e)?

RESPONSE:
            Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 33 of 59




                                  CAUSE NO.20-2029-C368

ELTZABETH COX,                                  s              IN THE DISTRICT COURT OF
Plaintiff                                       s
                                                $
                                                $           WILLIAMSON COUNTY, TEXAS
                                                s
LOUIS GARASSINO and CENTRAL                     s
HAULING COMPANY,                                s
Defendants                                      S                  368TH   JUDICIAL DISTRICT

                      PLAINTIFF'S REOUEST FOR PRODUCTION TO
                      DEFENDANT CENTRAL HAULING COMPANY

    TO:       Defendant CENTRAL HAULIGN COMPANY:

            Plaintiff hereby requests, pursuant to the provisions of Rule 196 of the Texas
    Rules of Civil Procedure, that you serve a written response to this Request for Production
    and that you thereafter produce the requested documents within your possession, custody,
    or control by delivering the originals of these documents to the offices of Daniel Stark,
    P.C., Bryan, Texas. You are requested to serve a written response within fifty (50) days
    after service of this Request for Production and to produce these documents within one
    (l) day thereafter. Electronically stored information (including electronic or magnetic
    data) should be produced in its native format. Moreover, you are requested to either
    produce these documents as they are kept in the usual course of business or to organize
    and label these documents to correspond with the categories in this Request. See Trx. R.
    Crv. P. 196.3(c); Texaco, Inc. v. Dontinguez, 812 S.W.2d 451,457 (Tex. App.-San
    Antonio 1991, no writ). You are further advised, pursuant to the provisions of Rule
    193.7 of the Texas Rules of Civil Procedure, that the documents you produce will
    actually be used in trial as well as in all further pre-trial proceedings.

                                                        Respectfully submiued,
                                                        Daniel Stark P.C.


                                                 BY
                                                        Zachary Tritico
                                                        State Bar No. 24101152
                                                        ztritico@danielstarklaw. com
                                                        Daniel Stark, P.C.
                                                        Post Office Box I 153
                                                        Bryan, TX 77806
                                                        Telephone: (979) 846-8686
                                                        Facsimile: (97 9) 7 64 -8002
                                                        ATTORNEY FOR PLAINTIFF
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 34 of 59




                                       REOUESTED ITEMS:

l.      All documents, tangible things, and electronically stored information (including
        electronic or magnetic data) relating to the incident in question. See K Mart Corp.
        v. Sanderson,937 S.W.2d 429, 430-31 (Tex. 1996) (declining to hold such a
        request as overly broad, when the incident is an isolated occulrence, because "we
        think a reasonable person would understand from the request what documents fit
        the description"); see also TEx. R. Crv. P. 190.2(b)(6) (explicitly allowing a
        similar discovery request).

2       Any company manuals, handbooks, driver's manuals, company-issued rules and
        regulations, directives, or notices in effect at the time the accident occurred
        utilized by you regarding your employees work, driving activities, job
        performance, discipline, pickup, and delivery ofcargo.

3       Any documents, printouts, or downloads of any GPS, satellite, land-based, or
        other tracking or positioning system related to your vehicle involved in the
        incident in question for the six month time period preceding the incident in
        question through present.

4       All  settlement agreements reached with any other person/entity related to the
        incident in question.

5       All documents which support or evidence your contention as to the eartiest    date
        upon which you reasonably anticipated litigation on this claim.

6       All 9l I recordings or transcripts regarding this claim.

7       All documents and correspondence between you, or your insurance carrier, and
        Plaintiff s medical providers.

8       All documents and correspondence between you, or your insurance carrier, and
        Plaintiffs employers.

9       Any and all police reports and other govemmental reports or records conceming
        this claim and./or Plaintiff.

10.     All photographs, video recordings, audio recordings, films, animations,
        simulations, sketches, drawings, diagrams, illustrations, maps, charts, graphs,
        models, and other visual or electronic images of:

        (a)    the underlying facts;
        (b)    the scene ofthe incident in question;
        (c)    the incident in question;
        (d)    how the incident in question occurred;
        (e)    the damages sustained by anyone as a result ofthe incident in question;
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 35 of 59




        (0      the plaintiff;
        (e)     anyone involved in the incident in question;
        (h)     all property damaged or involved in the incident in question; and/or
        (i)     concerning any issue raised by the pleadings ofthe parties.

11      A[[ documents, tangible things, and electronically stored information (including
        electronic or magnetic data) evidencing the fair market value of property that was
        or is alleged to have been involved in or damaged in the occurrence which forms
        the basis of this lawsuit.

12.     All  documents, tangible things, and electronically stored information (including
        electronic or magnetic data) evidencing the cost to repair property that was or is
        alleged to have been involved in or damaged in the occurrence which forms the
        basis of this lawsuit.

t3      All documents, tangible things, and electronically stored information (including
        electronic or magnetic data) evidencing the replacement cost ofall property which
        was or is alleged to have been damaged or destroyed as a result of the occurrence
        which forms the basis of this lawsuit.

14.     All medical, employment, and insurance records regarding Plaintiff that you have
        obtained through any subpoena or any deposition.

l5      Please produce    all records of any convictions of Plaintiff and any person with
        knowledge of relevant facts.

16      All documents, tangible things, and electronically stored information (including
        electronic or magnetic data) which form the basis of any contention that any
        plaintiff in this lawsuit was negligent or otherwise caused or contributed to the
        wreck which forms the basis of this lawsuit.

17.     Records of any and all monies paid by you or on your behalfto Plaintiff as a result of the
        occurrence in question.

l8      The fint written notice ofthis claim received by you or your insurance carrier.

19.     All documents signed by Plaintiff.

20.     All documents, tangible things, and electronically stored information (including
        electronic or magnetic data) that constihrte or contain accounts of the accident in
        question which have been submitted to any govemment agency, including
        communications in the nature of accident reports.

2l      All documents, tangible things, and electronically stored information (including
        electronic or magnetic data) that constitute or contain your account of the incident
        in question (including the account of your driver, if different than you), which
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 36 of 59




        you./he prepared or gave to anyone prior to the filing of this lawsuit, including
        items in the nature of incident reports, interviews with insurance adjusters, and
        email reporting the incident in question. See Tpx. R. CIV. P. 192.5(c)(1).

22.     All documents, tangible things, and electronically stored information (including
        electronic or magnetic data) constituting, containing. or reflecting warnings or
        instructions, which relate to the claims or defenses in this lawsuit, that you
        contend were available to any driver prior to the incident in question.

23      All  statutes, regulations, and govemment safety standards which relate to the
        claims or defenses in this lawsuit.

24.     Copies ofany and all documents relating to any investigation, citation or compliance
        review   of   Defendant Louis Garassino conducted          by the Department of
        Transportation or any other govemmental agency, insurance company or pnvate
        consultant.

25.     Copies ofany and all accident reports for accidents in which the vehicle involved in
        the collision made the basis of this suit were involved including the accident serving
        as the basis ofthis lawsuit.


zo.     All documents and electronically stored information (including electronic or
        magnetic data) from any electronic on-board recorder, event data recorder,
        sensing and diagnostic module, electronic control module or unit, or similar on-
        board activity recording computer for any vehicle involved in the incident in
        question, including information related to speeds, distances, braking, time,
        defensive driving maneuvers, routes, hours in service, and other "black box" data,
        as well as the actual devices themselves.


27      All documents, tangible things, and electronically stored information (including
        electronic or magnetic data) recording the business and personal use by anyone,
        during the six (6) months prior to the incident in question, of a vehicle operated
        by anyone in the incident in question, including mileage records required by the
        Intemal Revenue Service.

28.     All documents and electronically stored information (including electronic or
        magnetic data) recording the use, on the day of the incident in question, of any
        mobile telephone or elechonic device, which was in any driver's or occupant's
        physical possession at the time of the incident in question.

29      All documents constituting or containing an insurer's reservation of rights or
        denial of insurance coverage for any of the claims or damages alleged in this
        lawsuit against anyone, including those documents constituting a "reservation of
        rights" letter or a "non-waiver agreement."
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 37 of 59




30      Any petition or complaint filed in any declaratory judgment action in which you
        are a party and which relate to insurance coverage or indemnity for any claims
        arising out of the incident in question.

31.     Any petition or complaint frled in any lawsuit in which you are a party, other than
        this lawsuit, that arises out of the incident in question.

32.     For each lawsuit filed against you alleging a bodily injury or death occurring
        during the five (5) years prior to the incident in question or since the incident in
        question, and which allegedly resulted in whole or in part from a motor-vehicle
        incident (including with a pedestrian), the documents and electronically stored
        information (including electronic or magnetic data) constituting:

        (a)    the last complaint, petition, or pleading filed against you in the lawsuit;

        (b)    your last answer or responsive pleading filed in the lawsuit; and

        (c)    the swom oral testimony given by you or any of your past or present
               employees during any court proceeding or deposition in the lawsuit along
               with any exhibits referenced therein.

33      All documents, tangible things, and electronically stored information (including
        electronic or magnetic data) that constitute, contain, record, or reflect any changes
        which have been made or measures which have been taken by you since the
        incident in question, which may make similar incidents less likely to occur in the
        future, including video recordings, photographs, drawings, memos,
        correspondence, work orders, invoices, new wamings or instructions, as well as
        new safety rules, policies, and procedures.

34      Copies   of any audits, inspections,  surveys, or statistics of Defendant l.ouis
        Garassino's driver safety policy, procedure, or practice by any insurer's private
        consultants or govemment entities.

35      All documents and electronically stored information (including electronic or
        magnetic data) that constitute, contain, record, or reflect anlhing in the nature of
        ajoint defense agreement between you and any other party in this lawsuit.

36.     With respect to any consulting expert whose mental impressions or opinions have
        been reviewed by a testifting expert:

        (a)    those documents reasonably necessary          to   determine the consulting
               expert's name, address, and telephone number;
        (b) the consulting expert's current resume and bibtiography;
        (c) all documents, tangible things, and electronically stored information
               (including electronic    or   magnetic data) constituting, containing, or
               reflecting the consulting expert's mental impressions and opinions formed
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 38 of 59




                or made in connection with this case, and any methods used to derive
                them;
        (d) all documents,        tangible things, and electronically stored information
                (including electronic or magnetic data) constituting, containing, or
                reflecting the facts knorvn by the consulting expert that relate to or form
                the basis of the consulting expert's mental impressions and opinions
                formed or made in connection with this case; and
        (e)     all documents, tangible things, electronically stored information (including
                electronic or magnetic data), reports, models, or data compilations that
                have been provided to, reviewed by, or prepared by or for the consulting
                expert in anticipation of the testifuing expert's testimony.

37      Copies of any and all NTSB, DOT, or ICC investigative reports and OSIIA 200
        forms from five years before the date ofthe accident to the present.

38      The title to any vehicle driven by any defendant, as well as to any items towed by
        said vehicles.

39.     All  documents, records, notations, memoranda, and electronically stored
        information (including electronic or magnetic data) relating to the repair and/or
        maintenance of the truck at issue for the period of one (l) year before and after
        the wreck in question.

40      All  documents, records, reports, notations, electronically stored information
        (including electronic or magnetic data), and other items relating to any insurance
        claims, including property damage claims or worker's compensation claims, made
        by you as a result of this incident.

4l      All  newspaper articles, television reports,    or intemet reports or articles that
        relerence the wreck in question.

42.     Al[ documents, tangible things, and electronically stored information (including
        electronic or magnetic data) identified by you in any discovery answers.

43      All documents, tangible things, and electronically stored information (including
        electronic or magnetic data) referred to by any defendant, or witness for a
        defendant, in a deposition.

44      All social media posts made by you from twenty-four (24) hours before      the wreck
        in question to twenty-four (24) hours thereafter.

4).     All social media posts made by any defendant related to the wreck in question or
        any plaintiff.

46.     All blog posts made by you twenty-four (24) hours before the wreck in question
        to twenty-four (24) hours thereafter.
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 39 of 59




47.      All blog     posts made by any defendant related to the wrcck in question or any
         plaintiff.

48       All emails sent by you twenty-four (24) hours before the wreck in question to
         twenty-four (24) hours thereafter.

49.      All communications, electronic or otherwise, sent by you or sent to you, related to
         the wreck in question or any plaintiff (this request does not seek communications
         with your lawyers).

50       AlI communications, electronic or otherwise, referring or relating to your physical
         or mental condition from fwenty-four (24) hours before the wreck in question to
         twenty-four (24) hours thereafter.

51.      Any documents, tangible things, and electronically stored information (including
         electronic or magnetic data) that supports your damages model supplied in your
         Disclosure 194.2(d).

52       Copies of any and all company policies regarding drug testing               of a   driver
         following a collision or accident.

53.      Any and all documents reflecting training conducted by Defendant Central
         Hauling Company or its agents, representatives or employees, to include but not
         limited the training, if any, Defendant Louis Garassino received on the proper and
         safe inspection, maintenance, and operation ofthe 2014 Intemational Pick-Up.

54       Any documents, tangible things, and electronically stored information (including
         electronic or magaetic data) supporting any denial of Plaintiffs Request for
         Admissions.

55       Any documents, tangible things, and electronically stored information (including
         electronic or magnetic data) upon which you base your affirmative or inferential
         rebuttal defenses found in your Original Answer.

56       Non-privileged portions ofany insurance claims file prepared prior to the date on
         which you contend you reasonably anticipated Iitigation on this claim.

57.      A copy of all Southwest Index Bureau      a,{k/a SWIB reports regarding this claim or
         Plaintiff.

58.      All  reports generated for Defendant by COLOSSUS 5.10 ASSESSMENT FOR
         GENERAL DAMAGES, or any other venion of COLOSSUS, MITCHELL MEDICAL,
         NORTH AMERICAN CONSULTANTS, or other medical review of medical bills or
         records audits of any kind, including but not limited to CONCENTRA or CORVELL
         reports or audits of any ktnd, prepared in the ordinary coruse of business or prior to the
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 40 of 59




         anticipation of litigatron, pertaining to the wreck or Plaintiffs injuries, medical treatment,
         or rnedical bills.

59      Defendant Louis Garassino's employee file, including but not limited to
        employment records such as performance reviews, results of pre-employment
        background or credit checks, any drug test results, disciplinary records, driver's
        record, and complaints.

60      Copies ofany and all ofDefendant Central Hauling Company's policies, procedures,
        and programs conceming:

                 a        Driver and Fleet Safety;
                 b        Vehicle maintenance standards, including the standards for the parts
                          used to maintain and repair equipment;
                          Driver standards;
                 d        Mechanic standards;
                 e        Dispatcher standards;
                 f.       Driver compensation;
                          Hiring and firing drivers;
                 h        Training drivers;
                 i.       Monitoring drivers; and
                 j.       Termination and discipline of drivers and / or employees

6l      Employee timesheets for Defendant Louis Garassino for one month preceding the
        incident in question, and including the date ofthe incident.

62.     Any documents or records that would show Defendant Louis Garassino drove any
        vehicle owned by Defendant Central Hauling Company on the date ofthe incident
        in question.

63.     The inspection logbook lor the truck involved in the collision at issue, for one
        year preceding the incident in question and including the date of the incident.

64      The driver's logbook for Defendant Louis Garassino for one month preceding the
        incident in question and including the date of the incident.

65.     The contents of the involved truck's cabin on the date of the incident in question.
        This should include the contents taken from the scene or any time afterwards, as
        well as all pictures of same.

66      Defendant Louis Garassino's mileage and fuel records for one month preceding
        the incident in question, and including the date ofthe incident.

67.     The mileage and fuel records of the truck at issue over the six month preceding
        the incident in question.
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 41 of 59




6ft     Documentation from any pre-trip inspections that were done on the truck involved
        in the collision at issue for one month preceding the incident in question, and
        including the date of the incident.

69      Documentation from any post-trip inspections that were done on the truck
        involved in the collision at issue for one month preceding the incident in question,
        and including the date ofthe incident, or after this timeframe, if the inspection(s)
        were done as a result ofthe collision at issue.

70      Documentation from any during-trip inspections that were done on the truck
        involved in the collision at issue for one month preceding the incident in question,
        and including the date of the incident.

7t      Any reports that were prepared for one month preceding the incident in question,
        and including the date of the incident, regarding the condition of the truck
        involved in the collision at issue.

72      Documents showing the weight of the 2014 Intemational Pick-Up involved in the
        collision at issue on the date of the incident.

73.     Documents detailing, listing, or stating the cargo of the truck involved in the
        collision at issue on the date of the incident in question, including but not limited
        to inventory checklists, contracts, receipts, or order forms.

74.     Documents listing the contents of the cabin of the truck involved in the collision
        at issue, on the date in question.

15      Documents showing Defendant Louis Garassino's destination on the date of the
        incident in question.

76.     Copies of all correspondence between Defendant Louis Garassino and anyone
        working at Defendant Central Hauling Company from the date of the incident, to
        present, including emails, text messages, letters, and voice messages, regarding
        Defendant Louis Garassino's fitness as a driver.

77      The results of any drug or alcohol tests administered on Defendant Louis
        Garassino from their date of hire to present.

78.     Defendant Louis Garassino's medical and billing records            for any   medical
        treatment received from his date of hiring to present.

79.     Any written wamings issued by you to Defendant Louis Garassino both before
        and after the collision at issue.
      Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 42 of 59




80.     Complete and clearly readable copies of all receipts for any trip expenses or
        purchases made by Defendant Louis Garassino on the date ofthe accident regardless
        of type of purchase, such as fuel, weighing of vehicles, food, lodging, equipment
        maintenance, repair or equipment cleaning, special or oversize permits, bridge
        and/or toll roads, loading or unloading cost, and all otherwise described receipts
        regardless ofthe type ofobjects or services purchased.

til     Complete and clearly readable copies ofthe Driver Qualification File maintained by
        Defendant Central Hauling Company on Defendant Louis Garassino along with any
        other documents contained therein. Please refer to the following sub-Definitions
        "A-l through A-13" herein and follow them closely:

        A-1. Any pre-employment questionnaires or other documents secured from
        Defendant Louis Garassino prior to employrnent.

        A-2. Any and all completed applications for employment secured both before
        and,ior after the actual date of contract or emplol,rnent of Defendant Louis
        Garassino.

        A-3. Atl medical examinations, drug tests and certification of medical examinations
        inclusive of expired and non-expired documents regarding Defendant Louis
        Garassino.

        A4.    Any and all of Defendant Larry Garassino's annual violation statements.

        A-5.   All
                 actual driver's motor carrier road tests administered to Defendant Louis
        Garassino.

        4,-6. All actual driver's motor carrier written tests administered to Defendant Louis
        Garassino.

        A-7. All road and written test certificates issued to Defendant Louis Garassino by
        you or any other motor carrier or organization of which you are in possession
        regardless of the date issued or the originator ofsuch certificates.

        A-8. All past emplol,rnent inquiries sent to or secured from former employers along
        with all responses received from former employers inclusive of all U. S. mail,
        personal contact or telephone inquiries and results directed to or received by you
        from past employers ofDefendant Louis Carassino.

        A-9. All inquiries to and   answers received from any organization in reference to the
        driver's record of traffic violations and accidents directed to and/or received by any
        Defendant, or other organizations on behalf of defendants, from state or federal
        govemmental agencies, or other organizations, relative            to   Defendant Louis
        Garassino's traffic and accident record.
     Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 43 of 59




       A-10. Copies of all road or written test cards, medical cards, motor carrier
       certification of driver qualification cards and any other motor carier transportation
       related cards in the possession of any of the Defendant regardless of card issuance
       date or origin. This specifically includes cards, as previously described herein,
       issued by other motor carriers to Defendant Louis Garassino.

       A-l   l. All annual reviews, file reviews or file summaries and related documents
       found in the Defendant's &iver qualification file of Defendant Louis Garassino.

       A-12. A1l documents relative to any drug testing ofDefendant Louis Garassino.

       A-13. Applications for employment, owner/operator or other tlpes of contracts,
       agreements, payroll or money advanced records, attendance records, computer
       generated documents and any other sunmary type document regardless of subject,
       description or form relative to Defendant Louis Garassino or the services perlormed
       by Defendant Louis Garassino.

       A-14. Hiring, suspension, termination, waming notices, complaints,    letters,
       memorandums and any other similar type documents relative to Defendant Louis
       Garassino.

       A-15. Prior industrial, vehicular, cargo, hazardous materials incidents, health or
       accident reports, or other types of injury, sickness, accidents or loss reports or
       records inclusive of cargo shortage or damage reports, along with all related
       documents to each such sickness. incident or accident that relate to Defendant Louis
       Garassino.

       A-16. FOMCSFO or other law enforcement agencies, terminal audits or roadside
       equipment and/or driver inspections reports, tra{Iic citations or traffic wamings,
       inclusive of any of the defendant's file reviews or summaries of violations of
       company, state or federal laws, rules or regulations committed by Defendant Louis
       Garassino.

       A- 17. Any and all other contents of Defendant Louis Garassino's driver qualification
       file, regardless ofsubject, form, purpose. originator, receiver. title or description.

82     Complete and clearly readable copies of any and all your officers', executives' or
       administrators' notices, directives, bulletins, publications and manuals ofany type or
       otherwise dsscribed written instructions refening to the day-to-day motor carrier
       operating and safety procedures to be followed by your company personnel,
       managers, supervisors, dispatchers and drivers. Specifically, any document relative
       to disciplinary policies or procedures for late fieight delivery, motor fleet safety or
       failure to comply with the FMCSR in existence and effective at Defendant Central
       Hauling Company on the date ofthe accident-
       Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 44 of 59




83.      Defendant Louis Garassino driving record if in the possession of Defendant Central
         Hauling Company.

tt4.     Any records or documentation (medical or non-medical) which would indicate
         that Defendant Louis Garassino had alcohoI and/or drugs (including prescription or
         non-prescription, legal or illegal) in his bloodstream or urine at the time or
         immediately following the Collision in Question.

u5.      Any records or documentation (medical or non-medical) which would indicate
         that Defendant Louis Garassino was a user of marijuana within one (1) year
         preceding the Collision in Question.

136.     Any records or documentation (medical or non-medical) which would indicate
         that Defendant Louis Garassino was a user of any illegal substance within one   (I   )
         year preceding the Collision in Question.

87       Any driver investigation history files in your possession regarding Defendant
         Louis Garassino.
            Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 45 of 59




                                  CAUSE NO. 20-2029-C368

ELIZABETH COX,                                     $            IN THE DISTRICT COURT OF
Plaintiff                                          $
                                                   s
                                                   s         WILLIAMSON COUNTY, TEXAS
                                                   s
LOUIS CARASSINO and CENTRAL                        $
HAULING COMPANY,                                   $
Defendants                                         s               368T'I   JUDICIAL DISTRICT

                    PLAINTIFF'S FIRST Sf,T OF INTERROGATORIES
                    TO Df,FENDANT CENTRAL HAULING COMPANY

    TO:       Defendant CENTRAL HAULING COMPANY:

            Plaintiff hereby requests, pursuant to the provisions of Rule 197 of the Texas
    Rules of Civil Procedure, that you serve complete written answers to the following
    Interrogatories within fifty (50) days after service of these Interrogatories. Your answers
    should include all responsive information reasonably available to you or within the
    possession, custody, or control of your employees, agents, or attorneys. See Tex. R. Crv.
    P. 193.1 ("When responding to written discovery, a party must make a complete
    response, based on all information reasonably available to the responding party or its
    attomey at the time the response is made.").


                                                         Respectfully submitted,
                                                         Daniel Stark P.C.


                                                   BY:    L
                                                         Zachary Tritico
                                                         State Bar No. 24101152
                                                         ztritico@danielstarklaw.com
                                                         Daniel Stark, P.C.
                                                         Post Office Box I 153
                                                         Bryan, TX 77806
                                                         Telephone: (979) 846-8686
                                                         Facsimile: (979) 7 64-8002
                                                         ATTORNEY FOR PLAINTIFF
       Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 46 of 59




                                 INTERROGATORIES

Interrogatorv No. l:
Please identify your full correct business name as registered including when the
partnership was licensed to do business in the State of Texas, the address of your
principal office in Texas, the names and addresses of each partner whether general or
limited, your Department of Transportation Number, and all prior business names.

Answer:


I   nterroq atorv No. 2:
Please provide the name(s) and title(s) of the person(s) answering these interrogatories

Answer:


Interrogatory No. 3:
Identify any person who has assisted you in answering these interrogatories.

Answer:


Interrogatory No. 4:
Describe any information you have indicating or any reason you have to believe that
there was a defect or failure on the part ofany vehicle or equipment involved in the
incident in question.

Answer:


Interroqatorv No. 5:
Describe any information you have indicating, or any reason you have to believe, that
there was any defect in the road or in the marking and signing on that road that caused or
contributed to cause the incident in question.

Ansrver:

Interroqatorv No. 6:
Describe any information you have that leads you to believe or upon which you base any
contention that weather or any weather condition was a factor or contributed to this
incident in any way.

Answer:
     Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 47 of 59




Interrosato rv No. 7:
Give the date of the last inspection of your vehicle to comply with the state inspection
requirements, and give the name ofthe inspection station that conducted such inspection.

Answer:


Interrosato rv No. 8:
Please state the location ofyour driver's departure point and destination at the time   ofthe
incident which forms the basis of this suit.

Ansn er:


Interrogatory No. 9:
Identify the manufacturer, model, year model, and VIN number of the Tractor Trailer
involved in the incident in question.

Answer:


Interrogatorv No. 10:
Identify each and every witness to this incident. Include each person's full name,   address
and telephone number.

Answer:


Interrogatory No. l1 :
If you contend in Defendant's Original Answer, or any amended or supplemental
Answers, that you are not liable in the capacity in which you have been sued or that you
are not a proper party to this lawsuit, please state every fact relied upon you to support
that contention.

Answer:

Interrogatory No. l2:
List by date and topic all driving courses,classes and other training provided to your
driver related to hazard recognition, accident avoidance, or defensive driving from the
time he became a driver for you through the date of the incident in question.

Answer:


Interroqatorv No, 13:
With regard to any investigation conducted by you into this incident which forms the
subject matter of this litigation, please state the following:
     Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 48 of 59




        a)     Whether it was your regular course ofbusiness to conduct an investigation
               into an incident of this sort, whether litigation was anticipated or not;
        b)     Identifu every person involved in the investigation;
        c)     For each person involved in the investigation, describe the acts ofthat
               person which constitute investigation or which relate to the investigation,
               and state the date ofeach such act;
        d)     Identify any documents which refer or relate to the investigation.
        e)     State the results, findings or conclusions of said investigation; and
        0      If yor.r contend that any of the information sought in this interrogatory is
               privileged, for each such privilege claimed, please specifically state all
               facts which support your claim of privilege, and identify any documents
               which support that claim ofprivilege.

Answer:

Interrogatorv No. l4:
Please identify all documents and tangible things that relate to any claim or defense in
this action.

Answer:

Interrogatorv No. l5:
Please identify the individual(s) and/or entity responsible for dispatching decisions on the
date in question.

Ansrver:

Interrosato rv No. 16:
Please identify when you first became aware of the potential for litigation, stemming
from the events forming the basis of this lawsuit.

Ansrver:

Interroqatory No. l7:
Please identify all instances where Defendant Louis Garassino was placed out of service
for FMCSR safety regulation violations.

Answer:

Interrogatorv No. 18:
Please describe in detail your pre-employment screening process for new drivers, and the
steps you took to ensure Defendant Louis Garassino was eligible for hire, including
Defendant Louis Garassino road test, who conducted it, and what the results were.

Answer:
     Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 49 of 59




Interrosato ry No. 19:
Please describe in detail the dispatch procedure regarding your drivers, and the process
used determine each driver's respective route, load, and daily/weekly drive time.

Answer:

Interrosatory No. 20:
Please identify all owners of the tractor trailer at issue, and whether or not any signage
was posted on the vehicle to indicate ownership of same.

Answerl

Interrogatorv No. 2l:
Please identify all steps taken by you to promote safe driving and adherence to the
Federal Motor Carrier Safety Regulations by your drivers.

Ansrver:

Interrogatory No. 22:
Please identify your driver safety policies, whether written or oral. Include in your
answer all policies regarding driver discipline for violation(s) of motor carrier safety
regulations.

Anstver:


Interrogatory No. 23:
Please identify how you enforced each policy referenced in your answer to the preceding
Interrogatory.

Answer:

Interrogatory No. 24:
Please identify the identity of your safety director and list his or her qualifications for this
position.

Answer:


Interrogatorv No. 25:
Please list all factors affecting your driver's compensation, including, but not limited to,
per-mile compensation.

Answer:
     Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 50 of 59




Interroqatorv n-o. 26:
Please indicate whether or not Defendant Louis Garassino was tested for the presence      of
drugs and/or alcohol following the incident in question, and the results ofeach test.

Answer:

Interrogatorv No. 27:
Please describe in detail the specifics   of Defendant Louis Garassino's route on the date in
question. lnclude     in your answer cargo carried; trip routing, all    stops and planned
destination(s).

Answer:

Interrogatorv No. 28:
Please identify the manufacturer   and model number     ofyour tractor trailer.

Answer:

Interrogatorv No, 29:
Please identify the gross and curb weight ofthe tractor tmiler at issue.

Answer:

Interrogatorv No. 30:
Please identi$, how many trucks and trailers you owned and/or leased at the time of the
collision at issue.

Ansrver:

Interrogatorv No.31:
Please identify your method for auditing your driver's driving logs, and each individual
involved in this process.

Answer:

Interrogatory No. 32:
Please identify your method for auditing your driver's inspection logs, and             each
individual involved in this process.

Answer:
    Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 51 of 59




                                      VERIFICATION


THE STATE OF                                   $


COLINTY OF                                     $


         BEFORE ME, the undersigned authority, on this day personally appeared

                                   known to me to be the person whose name is subscribed

to the foregoing lnterrogatories, and acknowledged to me that he/she is a duly authorized

representative of CENTRAL HAULING COMPANY and after being duly swom, stated

on his oath that the foregoing answers to Interrogatories are true and correct and that

he/she   is   authorized   to make this affidavit on behalf     of   CENTRAL HAULING

COMPANY.



                                               BY:



         SWORN        AND        SUBSCRIBED BEFORE                   ME by the       said


                                 _,   otr this the   _   day   of                20    to

certify which witness my hand and seal of office.




                                               NOTARY PUBLIC, STATE OF
         Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 52 of 59




                                      CAUSE NO.20-2029-C368

ELIZABETH COX,                                        s               IN THE DISTRICT COURT OF
Plaintiff                                             s
                                                      $
                                                      s           WILLIAMSON COUNTY, TEXAS
                                                      $
LOUIS GARASSINO and CENTRAL                           $
HAULING COMPANY,                                      s
Defendants                                            s                   368TH   JUDICIAL DISTRICT


                          PLAINTIFF'S REOUEST FOR DISCLOSURE
                                          TO DEFENDANTS

To:     Defendants Louis Garassino and Central Hauling Company:

        Pursuant to Rule 194    ofthe Texas Rules of Civil Procedure, you are requested to disclose

the information or material described in the following subparts of Rule 194.2:

             a.   The correct names of the parties to the lawsuit;

             b.   The name, address, and telephone number of any potential parties;

             c.   The legal theories and, in general, the factual basis ofyour claims or defenses;

             d.   The amount and any method of calculating economic damages;

             e.   The name, address, and telephone number            of   persons having knowledge of

                  relevant facts, and a brief statement of each identified person's connection with

                  the case;

             f.   For any testiSing expert:

                  l.     the expert's name, address, and telephone number;

                  2.     the subject matter on which the expert will testifu;

                  3.     the general substance of t]re expert's mental impressions and opinions and

                          a brief summary     of the basis for them, or if the expert is not retained by,

                          employed by, or otherwise subject to the control of the responding party,

                          documents, reflecting such information;

Plaintiffs Request for Disclosure to Defendants                                   Page   I of2
          Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 53 of 59




                    4        if   the expert is retained by, employed by, or otherwise subject to your

                             control:


                                       A. all     documents, tangible things, reports, models,     or   data

                                       compilations that have been provided to, reviewed by, or prepared

                                       by or for the expert in anticipation ofthe expert's testimony; and

                                       B.   the expert's current resume and bibliography;

              g.    Any indemnity and insuring agreements described in Rule 192.3(f);

              h.    Any discoverable settlement agreements described in Rule 192.3(9);

              i.    Any discoverable witness statements described in Rule 192.3(h);

              j. All medical records and bills that are reasonably related to the injuries or damages

              asserted;

              k.   All medical records and bills obtained by virnre ofan authorization.

              l. The name, address, and telephone number of any person who may be designated                as


              a responsible       third party.


                                                              Respectfully submitted,
                                                              DANIEL STARK. P.C.


                                                       BY            L
                                                              Zachary Tritico
                                                              State Bar No. 24101152
                                                              Post Office Box 1 153
                                                              Bryan, Texas 77806
                                                              Telephone: (979) 846-8686
                                                              Facsimile: (97 9) 7 64 -8002
                                                              ztritico@danielstarklaw. com
                                                              ATTORNEY FOR PLAINTIFF




Plaintiffs Request for Disclosure to Defendants                                      Page 2 of 2
           Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page
                                                               Filed:54  of 5911:48 AM
                                                                     2/22/2021
                                                                              Lisa David, District Clerk
                                                                              Williamson County, Texas
                                                                              Angela Garcia




                                      CAUSE NO. 20-2029-C368

 ELIZABETH COX,                                     §          IN THE DISTRICT COURT
      Plaintiff,                                    §
                                                    §
 V.                                                 §          368th JUDICIAL DISTRICT
                                                    §
 LOUIS GARASSINO AND                                §
 CENTRAL HAULING COMPANY,                           §
      Defendants.                                   §          WILLIAMSON COUNTY, TEXAS

           ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE
TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES CENTRAL HAULING COMPANY, one of the Defendants in the above-

entitled and numbered cause (hereinafter, “Defendant” or “Central”)), and files its Original

Answer with Request for Disclosure; Defendant would respectfully show unto the Court as

follows:

                                              I.
                                        GENERAL DENIAL

         1.1      The Texas Rules of Civil Procedure and, in particular Rule 92, affords citizens and

corporations of this state provide certain protections with respect to lawsuits of this type.

Accordingly, Defendant invokes the provisions of that rule and does generally deny the allegations

now made against it by the Plaintiff. At any trial of this cause, Defendant will exercise its legal

rights in this regard and require Plaintiff to carry the burden of proof, which the law imposes upon

her, to prove each and every material allegation contained in her pleadings by a preponderance of

the credible evidence.




                                                                                               Page 1 of 5
Defendant’s Original Answer and
Request for Disclosure
                                                                     Envelope# 50766121
          Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 55 of 59




                                            II.
                              OTHER AND AFFIRMATIVE DEFENSES

         2.1      By way of affirmative defenses, and if necessary in the alternative, Defendant assert

Plaintiff’s alleged damages, if any, were the result of an intervening and/or superseding cause or

condition for which this Defendants bear no legal responsibility or liability.

         2.2      By way of further affirmative defenses, and if necessary in the alternative,

Defendant would show that no action or inaction on Defendant’s part was a cause in fact,

proximate cause, or producing cause of Plaintiff’s damages, if any; rather that Plaintiff’s damages,

if any, were caused, either solely or partially, by the negligence, fault, or liability of third persons

or parties over whom these Defendant had no control.

         2.3      Defendant would show that Plaintiff’s alleged injuries and damages were

proximately caused by Plaintiff’s own negligent conduct, both of omissions and commissions, in

one or more of the following respects:

         (a)      failing to maintain a proper lookout;
         (b)      driver’s inattention;
         (c)      failing to control her vehicle;
         (d)      failure to remain within her lane and merging unsafely;
         (e)      operating her vehicle at a rate of speed which was greater than that which would
                  have been operated by a person of ordinary prudence under the same or similar
                  circumstances; and
         (f)      failing to timely apply her brakes.

         Each of these acts and/or omissions, singularly, or in combination with the others,

constituted negligence and/or negligence per se, which proximately caused the occurrence made

the basis of Plaintiff’s action and all damages alleged in this case.

         2.4      Defendant is entitled to the full rights and benefits provided by the TEXAS RULES

OF   CIVIL PROCEDURE and the TEXAS CIVIL PRACTICE & REMEDIES CODE regarding the


                                                                                              Page 2 of 5
Defendant’s Original Answer and
Request for Disclosure
             Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 56 of 59




apportionment of responsibility among responsible persons or settling persons, the rights to any

applicable credits, reductions, and/or limitations on damages and upon any judgment that may be

entered in this lawsuit, and the contribution from any other person or entities found to be liable to

Plaintiff.

           2.5    In the alternative, and without waiving the foregoing, Defendant is entitled to the

protections afforded to her under TEXAS PRACTICE & REMEDIES CODE ANN. §41.003 and §41.033

et. seq.

           2.6    In regard to damages with respect to Plaintiff’s loss of earnings, if any, these

damages are limited to a net loss after reduction for income tax payments or unpaid tax liability

pursuant to any federal income tax law as set forth in § 18.091 of the TEXAS CIVIL PRACTICE &

REMEDIES CODE.

           2.7    Defendant would show onto the Court that as to medical expenses only the amount

actually paid and/or incurred by Plaintiff is recoverable by Plaintiff in this lawsuit. TEXAS CIVIL

PRACTICE & REMEDIES CODE SECTION 41.0105. Any amount that is discounted, written off, or

adjusted following contribution of a third-party payor (including but not limited to Medicaid,

Medicare or by Managed Care Administrator) is not an amount that is “paid or incurred,” and

should not be submitted to the jury or included in any economic damage award.

                                                  III.

                                  REQUEST FOR DISCLOSURE

           3.1    Pursuant to Tex. R. Civ. P. 194, Plaintiff is hereby requested to disclose within 30

days after service of this Original Answer and Request for Disclosure, the information or material

listed in Rule 194.2, with such information or material to be produced at 1120 S. Capital of Texas

Highway, Building 2, Suite 270, Austin, Texas 78746.

                                                                                            Page 3 of 5
Defendant’s Original Answer and
Request for Disclosure
          Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 57 of 59




                                               IV.
                                          JURY DEMAND

         4.1      Defendant herewith tenders the required jury fee and demand a trial by jury.

                                                V.
                                              PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing of

this cause that the Court enter its judgment to the effect that Plaintiff takes nothing by way of her

cause of action against Defendant, that Defendant is awarded court costs, legal interest, both

prejudgment and post judgment interest, and for such other and further relief to which Defendant

may be justly entitled, either at law or in equity.

                                                       Respectfully submitted,

                                                       CASTAGNA SCOTT, L.L.P.
                                                       1120 S. Capital of Texas Highway
                                                       Building 2, Suite 270
                                                       Austin, Texas 78746
                                                       512/329-3290
                                                       888/255-0132 fax


                                                      By: /s/ Lynn S. Castagna
                                                         Lynn S. Castagna
                                                         State Bar No. 03980520
                                                         Lynn@texasdefense.com
                                                         Steven B. Loomis
                                                         State Bar No. 00793177
                                                         Loomis@texasdefense.com

                                                       ATTORNEYS FOR DEFENDANT




                                                                                           Page 4 of 5
Defendant’s Original Answer and
Request for Disclosure
          Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 58 of 59




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
upon the following person(s), in the manner(s) indicated below:

           VIA FACSIMILE and/or VIA E-MAIL
           Zachary Tritico
           DANIEL STARK, PC
           PO Box 1153
           Bryn, TX 77806
           (979) 846-8686


and in accordance with the Texas Rules of Civil Procedure, on the 22nd day of February 2021.


                                                /s/ Lynn S. Castagna
                                               Lynn S. Castagna




                                                                                     Page 5 of 5
Defendant’s Original Answer and
Request for Disclosure
             Case 1:21-cv-00180-LY Document 1-1 Filed 02/24/21 Page 59 of 59

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Harriet Cochran on behalf of Lynn Castagna
Bar No. 03980520
harriet@texasdefense.com
Envelope ID: 50766121
Status as of 2/22/2021 2:55 PM CST

Case Contacts

Name              BarNumber   Email                         TimestampSubmitted   Status

Lynn Castagna                 lynn@texasdefense.com         2/22/2021 11:48:08 AM SENT

Zachary Tritico   24101152    ztritico@danielstarklaw.com   2/22/2021 11:48:08 AM SENT

Steven Loomis                 loomis@texasdefense.com       2/22/2021 11:48:08 AM SENT

Haley Taggart                 htaggart@danielstarklaw.com 2/22/2021 11:48:08 AM SENT
